Citation Nr: 1702439	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  12-14 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for chondromalacia patella of the left knee.

2.  Entitlement to an evaluation in excess of 10 percent for chondromalacia patella of the right knee.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran served on active duty from January 1985 to January 1988 and from December 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In a December 2014 decision, the Board denied entitlement to a compensable evaluation for increased evaluations for chondromalacia patella of the knees.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In a September 2015 Order, the Court granted the motion, vacated the Board's December 2014 decision, and remanded this case to the Board for readjudication.  The Board remanded the case in October 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist also includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  Once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Following both the September 2015 joint motion and the Board's October 2015 remand, the Court issued a decision clarifying that the VA examiner must comment on, inter alia, active and passive range of motion testing.  Correia v. McDonald,  28 Vet. App. 158 (2016).  As such, remand is required in order to obtain an adequate examination.

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his right and left knee disabilities, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should be added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his right and left knee disabilities that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his right and left knee disabilities, and their impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's knees, provide him with an appropriate VA examination to determine the severity of those disabilities.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted. 

The examiner should report all pertinent findings, including the results of active and passive range of motion testing, and weight-bearing and nonweight-bearing.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal of the issues of entitlement to disability ratings in excess of 10 percent each for chondromalacia patella of the right and left knees.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




